Josh McClendon III v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-006-CR

     JOSH McCLENDON III,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 77th District Court
Limestone County, Texas
Trial Court # 9054-A
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The court revoked Josh McClendon, III’s community supervision for burglary of a habitation
on March 21, 2002 and imposed the original sentence of ten years’ imprisonment.  McClendon
filed a pro se notice of appeal on September 11.
      Because McClendon did not file a motion for new trial, his notice of appeal was due on
Monday, April 22, 2002.  See Tex. R. App. P. 26.2(a)(1).  “If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.”  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Fowler v. State, 16 S.W.3d 426, 428 (Tex.
App.—Waco 2000, pet. ref’d).  McClendon did not timely perfect his appeal.  Accordingly, we
dismiss the appeal for want of jurisdiction.
 
                                                                   PER CURIAM

Before Chief Justice Davis, 
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed April 23, 2003
Do not publish
[CR25]